Case 2:18-cv-10542-LJM-EAS ECF No.2 its filed 05/22/19 PagelD.1531 Page iof7
5/19/2019 ORC - 4505.18 Prohibited acts.

4505.18 Prohibited acts. ZiLQUYE cy (a KZ )

(A) No person shall do any of the following:

(1) Operate in this state a motor vehicle for which a certificate of title is required without having that certificate in
accordance with this chapter or, if a physical certificate of title has not been issued for a motor vehicle, operate
the motor vehicle in this state knowing that the ownership information relating to the vehicle has not been
entered into the automated title processing system by a clerk of a court of common pleas;

(2) Display or display for sale or sell as a dealer or acting on behalf of a dealer, a motor vehicle without having
obtained a manufacturer's or importer's certificate, a certificate of title, or an assignment of a certificate of title
for it as provided in this chapter;

(3) Fail to surrender any certificate of title or any certificate of registration or license plates upon cancellation of
the same by the registrar of motor vehicles and notice of the cancellation as prescribed in this chapter;

(4) Fail to surrender the certificate of title to a clerk of a court of common pleas as provided in this chapter in
case of the destruction or dismantling or change of a motor vehicle in such respect that it is not the motor vehicle
described in the certificate of title;

(5) Violate any rules adopted pursuant to this chapter;

(6) Except as otherwise provided in this chapter and Chapter 4517. of the Revised Code, sell at wholesale a motor
vehicle the ownership of which is not evidenced by an Ohio certificate of title, or the current certificate of title
issued for the motor vehicle, or the manufacturer's certificate of origin, and all title assignments that evidence the
seller's ownership of the motor vehicle, and an odometer disclosure statement that complies with section 4505.06
of the Revised Code and subchapter IV of the "Motor Vehicle Information and Cost Savings Act," 86 Stat. 961
(1972), 15 U.S.C. 1981 ;

(7) Operate in this state a motor vehicle knowing that the certificate of title to the vehicle or ownership of the
vehicle as otherwise reflected in the automated title processing system has been canceled.

(B) This section does not apply to persons engaged in the business of warehousing or transporting motor vehicles
for the purpose of salvage disposition.

(C) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than
ninety days, or both.

Effective Date: 01-11-2004.

2 201K ev 105 XL

I Le

MAY 22 2019

CLERK'S OFFICE
DETROIT

 

codes.ohio.gov/ore/4505.18v1 . 4A
@ https://members.searchquarry.com/c — [11

 

 

 

 

 

 

 

GB) Searchquarry Q

©

SEARCH MENU

License Plate/VIN Search

 

 

Owner Name: Cowman
Address: 8200 35 MIL BRUCE T
WPI MI 48065

 

Year/Make/Model: 2010 DODGE CHALLENGE
R
VIN: 2B3CJ4DV8AH111921

Locating vehicle information
for 2010 DODGE
CHALLENGER with VIN
2B3CJ4DV8AH111921

© 2010 Dodge VIN:

2b3cj4dv8ah111921

 

 
Our top match for Jerome Vangheluwe is an individual named Jerome Paul Vangheluwe,
51 years old, related to Lynne Marie Frantz, Gjelosh G Gjekaj, Prenta Gjekaj, Theresa

Cas

Louise Schneider, Cherie Lee Vangheluwe, Mark Roland Vangheluwe, Mary L Vangheluwe,
Roger Gust Vangheluwe, and Julia Mae Vangheluwe Brown. We found Jerome in Bruce
Twp, MI, 48065.

 

 

Name Jerome Paul Vangheluwe

 

 

  
  
 

 

Age 51

 

   
  
 
 

 

Michigan 48065
ington, Michigan 48095
acklick, Ohio} 43004

 

Locations

 

Lynne Marie\Frantz

Gjelosh G and Prenta Gjekaj

Theresa Louige Schneider

Cherie Lee. Mark Roland. Mary L, and Roger Gust Va
ngheluwe

Julia Mae Vangheluwe Brown

Telephone Number(s) -3856
-0320
-4588
-4588

VIEW RECORD

 
Case 2:18-cv-10542-LJM-EAS ECF No. 113 filed 05/22/19 PagelD.1534 Page 4of7

5/19/2019

   

Michigan Legislature - Section 257.233

 

& ow sey .
LICHIGA |
3 Complete Through PA 12 of 2019

House: Adjourned untll Tuesday, May 21, 7019 1:30:00 PM

Senate: Adiourned until Tuesday, May 21, 2019 10:00:00 AM

    

 

    

 

 

 

 

 

 

Home Register Why Register? Login New! Help
NAVIGATE .
© ‘sections Section 257.233

MCL Chapter Index
Chapter 257

Act 300 of 1949
300-1949-II

300-1949-II-
TRANSFERS-OF-
TITLE-OR-
INTEREST

Section 257.233
Navigate

Search
Results

e+? § HHH

Legislature

Bills

Appropriation Bills
Calendars

Committees
Committee Bill Records
Committee Meetings
Concurrent Resolutions
Initiatives/Alternative
Measures

Joint Resolutions
Journals

Legislators

Public Act (Signed Bills)
Resolutions

Rules

Session Schedules
Search - Basic

Search - Advanced

Laws

Basic MCL Search
Advanced MCL Search
Public Act MCL Search
Michigan Constitution
Chapter Index
Executive Orders
Executive Reorgs
Historical Documents
MCL Tables

Often Req Laws

Req Outdated Acts

@ friendly link & Printer Friendly

Jump to the first occurrence of "plate"

MICHIGAN VEHICLE CODE (EXCERPT)
Act 300 of 1949

257.233 Transfer or assignment of title to, or interest in, registered
vehicle; disposition of plates; application for new registration
certificate; penalty; indorsement on certificate of title; effective date
of transfer; submission of secured receipt.

Sec. 233.

(1) If the owner of a registered vehicle transfers or assigns the title or interest
in the vehicle, the registration plates issued for the vehicle shall be removed
and transferred to the owner's spouse, mother, father, sister, brother, or child
to whom title or interest in the vehicle is transferred, or retained and
preserved by the owner for transfer to another vehicle upon application and
payment of the required fees. A person shall not transfer the plates to a
vehicle without applying for a proper certificate of registration describing the
vehicle to which the plates are being transferred, except as provided in section
217(4). If the owner of a registered vehicle acquires another vehicle without
transferring or assigning the title or interest in the vehicle for which the plates
were issued, the owner may have the plates transferred to the subsequently
acquired vehicle upon application and payment of the required fees.

(2) A person shal! not purchase or lease another vehicle or an interest in
another vehicle with the intent to circumvent the restrictions created by
immobilization of a vehicle under this act.

(3) A person shall not transfer or attempt to transfer ownership or right of
possession of a vehicle subject to forfeiture or ordered forfeited under this act
with the intent to avoid the forfeiture of that vehicle.

(4) During the time a vehicle is subject to a temporary registration plate,
vehicle forfeiture, immobilization, registration denial, or the period from
adjudication to immobilization or forfeiture under this act, a person shall not
without a court order transfer or assign the title or an interest in the vehicle to
a person who is not subject to payment of a use tax under section 3 of the use
tax act, 1937 PA 94, MCL 205.93.

(5) A person who violates subsection (2), (3), or (4) is guilty of a
misdemeanor punishable by imprisonment for not more than 1 year or a fine
of not more than $1,000.00, or both.

(6) A person whose operator's or chauffeur's license is suspended, revoked, or
denied for, or who has never been licensed by this state and was convicted for,

https://www.legislature.mi.gov/(S(eoo33bqtu1szqh5pd0t1 rmqc))/mileg.aspx?page=getobject&objectname=mcl-257-233&query-on&highlight=plate

1/3
Case 2:18-cv-10542-LJM-EAS ECF No. 113 filed 05/22/19 PagelD.1535 Page 5of7

5/19/2019
More

Archives

Email Notifications
Legislative Directory
Michigan Manuals
Michigan Color Themes
Publications

Related Sites

Syndication P

 

Bills tay
Meetings EY

Laws F333

Recently Viewed

mel 257 233
mel chap257

Michigan Legislature - Section 257.233

a third or subsequent violation of section 625 or 625m, of a local ordinance
substantially corresponding to section 625 or 625m, or of a law of another
state substantially corresponding to section 625 or 625m, or for a fourth or
subsequent suspension or revocation under section 904 shall not purchase,
lease, or otherwise acquire a motor vehicle during the suspension, revocation,
or denial period. A person who violates this subsection is guilty of a
misdemeanor punishable by imprisonment for not more than 93 days or a fine
of not more than $100.00, or both.

(7) If the assigned holder of registration plates applies for a new registration
certificate, the application shall be accompanied either by the old registration
certificate or by a certificate of title showing the person to be the assigned
holder of the registration plates for which the old registration certificate had
been issued. A person who fails or neglects to fulfill the requirements of this
subsection is guilty of a misdemeanor punishable by imprisonment for not
more than 93 days or a fine of not more than $100.00, or both.

(8) The owner shall indorse on the certificate of title as required by the
secretary of state an assignment of the title with warranty of title in the form
printed on the certificate with a statement of all security interests in the
vehicle or in accessories on the vehicle and deliver or cause the certificate to
be mailed or delivered to the purchaser or transferee at the time of the
delivery to the purchaser or transferee of the vehicle. The certificate shall
show the payment or satisfaction of any security interest as shown on the
original title. However, as provided under section 238, the secretary of state is
not required to issue a title to the owner of a vehicle if the title is subject to a
security interest.

(9) Upon the delivery of a motor vehicle and the transfer, sale, or assignment
of the title or interest in a motor vehicle by a person, including a dealer, the
effective date of the transfer of title or interest in the vehicle is the date of
signature on either the application for title or the assignment of the certificate
of title by the purchaser, transferee, or assignee.

(10) A secured receipt that is in a form approved by the department and
produced at the time the secured interest is presented with payment in
satisfaction of the security interest may be submitted to the department in lieu
of the title for purposes of transferring ownership in the vehicle.

History: 1949, Act 300, Eff. Sept. 23, 1949 ;-- Am. 1957, Act 90, Eff. Sept.
27, 1957 ;-- Am. 1958, Act 104, Imd. Eff. Apr. 14, 1958 ;-- Am. 1959, Act
250, Imd. Eff. Aug. 21, 1959 ;-- Am. 1964, Act 51, Eff. Aug. 28, 1964 ;-- Am.
1964, Act 248, Eff. Jan. 1, 1965 ;-- Am. 1973, Act 190, Imd. Eff. Jan. 8, 1974
s-- Am. 1974, Act 111, Imd. Eff. May 21, 1974 ;-- Am. 1980, Act 398, Eff. Mar.
31, 1981 ;-- Am. 1998, Act 346, Eff. Oct. 1, 1999 ;-- Am. 1999, Act 73, Eff.
Oct. 1, 1999 ;-- Am. 1999, Act 267, Imd. Eff. Dec. 29, 1999 ;-- Am. 2005, Act
317, Imd. Eff. Dec. 27, 2005 ;-- Am. 2006, Act 599, Imd. Eff. Jan. 3, 2007 ;--
Am. 2014, Act 290, Eff. Mar. 31, 2015

© 2017 Legislative Council, State of Michigan

 

Acceptable Use Policy
Legislative Directory

Privacy Policy Copyright Infringement Comment Form

 

 

 

The Michigan Legislature Website is a free service of the Legislative Service Bureau in cooperation with the
Michigan Legislative Council, the Michigan House of Representatives, the Michigan Senate, and the Library of.
Michigan. The information obtained from this site is not intended to replace official versions of that information
and is subject to revision. The Legislature presents this information, without warranties, express or implied,

https://www.legislature.mi.gov/(S(e0033bqtu1szqhS5pd0t1rmqc))/mileg.aspx?page=getobject&objectname=mcl-257-233&query=on&highlight=plate 2/3
Case 2:18-cv-10542-LJM-EAS ECF No. 113 filed 05/22/19 PagelD.1536 Page 6of7
5/19/2019 Michigan Legislature - Section 257.233
regarding the accuracy of the information, timeliness, or completeness. If you believe the information is
inaccurate, out-of-date, or incomplete or if you have problems accessing or reading the information, please
send your concerns to the appropriate agency using the online Comment Form in the bar above this text.

 

https://www.legislature.mi.gov/(S(eoo33bqtu 1szqh5pd0t1rmqc))/mileg.aspx?page=getobject&objectname=mcl-257-233&query=on&highlight=plate 3/3
ae
a

    

Align top of FedEx Express® shipping label here.

 

of 7
113 tiled 03722/19 PagelD.1537 Page 7

| S2eep VMLG HS

os AVOZ 4.
dQ

7 Wereemmeee EN

velope

o

©

CQ. maw»
x<
Li

   

 

 

 

 

    

um 000-00 ti

9228 IW LiOwI3q

§ #86 WOO
é GATG 3LL3AV4¥T IS3M 1¢2
5

ad
2hSOLADBLOZ:2 ISy3
SANJAY J4O0avIHI ot

$7 S31vis Inn,
te9ze us -OrSTA NOTaaTG

NT SS3¥gA9 veBee

NOMS Hiway
0028-962 «Brey ¥NOr OT NTOT ED

       

2:18-cVv-10542-LJM

  

 

 
